UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 11/30/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. November 30, 2010 (Unaudited) Common Stocks97.7% Shares Value ($) Consumer Discretionary17.5% Abercrombie & Fitch, Cl. A 22,560 1,133,640 Amazon.com 27,700 a 4,858,580 Autoliv 21,850 1,604,227 Carnival 34,030 1,405,779 Dick's Sporting Goods 34,580 a 1,182,982 DIRECTV, Cl. A 49,920 a 2,073,178 General Motors 25,210 b 862,182 Guess? 24,510 1,158,098 Las Vegas Sands 25,010 a 1,252,501 Limited Brands 51,890 1,747,136 Macy's 68,980 1,771,406 Netflix 10,960 a 2,256,664 Newell Rubbermaid 72,980 1,223,875 News, Cl. A 73,870 1,007,587 Nordstrom 44,080 1,886,624 Omnicom Group 39,820 1,809,421 Staples 81,090 1,784,791 Target 51,220 2,916,467 Consumer Staples9.6% Clorox 23,530 1,454,389 Costco Wholesale 17,200 1,162,892 Dr. Pepper Snapple Group 27,030 990,109 Energizer Holdings 19,680 a 1,385,275 Estee Lauder, Cl. A 15,880 1,189,730 PepsiCo 48,840 3,156,529 Philip Morris International 74,270 4,225,220 Procter & Gamble 30,480 1,861,414 Whole Foods Market 43,330 a 2,046,043 Energy10.8% Cameron International 33,210 a 1,597,733 Exxon Mobil 137,340 9,553,370 Halliburton 40,010 1,513,978 Newfield Exploration 17,300 a 1,156,159 Occidental Petroleum 19,550 1,723,724 Schlumberger 54,100 4,184,094 Financial3.2% Aflac 24,820 1,278,230 American Express 46,210 1,997,196 Franklin Resources 15,010 1,712,491 Morgan Stanley 35,270 862,704 Health Care10.0% Alexion Pharmaceuticals 16,830 a 1,286,653 Allergan 20,980 1,390,345 AmerisourceBergen 43,430 1,339,815 Celgene 25,800 a 1,532,004 Cerner 14,530 a 1,276,606 Covidien 31,270 1,315,529 Express Scripts 43,840 a 2,283,626 Hospira 20,760 a 1,167,958 Human Genome Sciences 31,030 a,b 761,166 Merck & Co. 21,750 749,723 Pfizer 84,060 1,369,337 Sanofi-Aventis, ADR 25,270 771,240 St. Jude Medical 37,570 a 1,453,583 Warner Chilcott, Cl. A 43,460 826,174 Zimmer Holdings 14,670 a 722,644 Industrial11.4% Caterpillar 57,520 4,866,192 Cooper Industries 43,680 2,380,560 Cummins 25,370 2,463,934 Dover 35,610 1,951,784 General Electric 151,950 2,405,369 Ingersoll-Rand 75,350 3,089,350 United Technologies 48,920 3,682,208 Information Technology30.5% Agilent Technologies 35,590 a 1,246,362 Akamai Technologies 35,450 a 1,850,135 Amphenol, Cl. A 36,970 1,849,609 Apple 33,750 a 10,501,312 BMC Software 42,130 a 1,870,572 Cree 32,250 a 2,102,055 F5 Networks 13,960 a 1,841,045 Google, Cl. A 10,800 a 6,001,668 Informatica 28,870 a 1,191,754 International Business Machines 40,240 5,692,350 NetApp 37,990 a 1,934,831 Oracle 179,470 4,852,869 Paychex 48,610 1,387,329 QUALCOMM 92,370 4,317,374 Salesforce.com 10,950 a 1,524,459 Teradata 49,980 a 2,053,678 Trimble Navigation 49,920 a 1,859,021 Visa, Cl. A 25,150 1,857,328 VMware, Cl. A 20,110 a 1,639,367 Materials4.7% Air Products & Chemicals 26,240 2,262,413 Crown Holdings 41,080 a 1,274,712 Freeport-McMoRan Copper & Gold 30,110 3,050,745 Mosaic 29,250 1,978,178 Total Common Stocks (cost $137,350,561) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,323,000) 4,323,000 c Investment of Cash Collateral for Securities Loaned.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,427,617) 1,427,617 c Total Investments (cost $143,101,178) 100.9% Liabilities, Less Cash and Receivables (.9%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $1,401,184 and the market value of the collateral held by the fund was $1,427,617. c Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $143,101,178. Net unrealized appreciation on investments was $40,860,823 of which $41,815,333 related to appreciated investment securities and $954,510 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on the exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized Dreyfus Research Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2011 By: /s/ James Windels James Windels Treasurer Date: January 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
